     Case 1:18-cr-00213-DAD-BAM Document 68 Filed 03/17/21 Page 1 of 2


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KAREN A. ESCOBAR
     KEVIN C. KHASIGIAN
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, California 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6   Attorneys for Plaintiff
     United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 1:18-CR-00213-DAD-BAM

12                                         Plaintiff,    STIPULATION TO EXTEND RESPONSIVE
                                                         PLEADING DEADLINES
13                                v.

14    HACEL ALFREDO ALVAREZ,

15                                         Defendant.

16

17            The United States of America through its undersigned counsel, Karen A. Escobar and

18   Kevin C. Khasigian, Assistant United States Attorneys, and counsel for Petitioners Dimas

19   Alvarez and Bianca Bernice Chavez-Bracho, Nicholas F. Reyes, stipulate to extend the opposition

20   and reply deadline set forth in the parties’ January 26, 2021, stipulation (Doc. 61). The parties

21   stipulate that the petitioners’ response to the dismissal motion (Doc. 59) is extended from

22   February 15, 2021, to February 16, 2021. The United States’ reply filing deadline shall be

23   extended from March 8, 2021, to on or before March 24, 2021.

24            The parties stipulate to the extension on account of the press of business and conflicting

25   filing deadlines.

26            The ancillary hearing is presently set for March 31, 2021, at 9:00 a.m. before this Court.

27            WHEREFORE, based on the foregoing, and for good cause shown, the United States and

28   Petitioners hereby stipulate that the Petitioners’ response papers are due on February 16, 2021,
     STIPULATION TO EXTEND RESPONSIVE PLEADING           1
     DEADLINES
     Case 1:18-cr-00213-DAD-BAM Document 68 Filed 03/17/21 Page 2 of 2


 1   and the United States’ reply papers are due by March 24, 2021.

 2   Dated: March 17, 2021                        PHILLIP A. TALBERT
                                                  Acting United States Attorney
 3

 4                                                /s/ Karen A. Escobar               d
                                                  KAREN A. ESCOBAR
 5                                                Assistant United States Attorney
 6

 7
     Dated: March 16, 2021                         /s/ Nicholas F. Reyes             d
 8                                                NICHOLAS F. REYES
                                                  Attorney for Petitioners
 9                                                Dimas Alvarez and Bianca Bernice Chavez-Bracho
                                                  (As approved by email on 3/16/2021)
10

11                                                ORDER
12
     IT IS SO ORDERED.
13

14       Dated:       March 17, 2021
                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
     STIPULATION TO CONTINUE MOTION HEARING FOR       2
     PRELIMINARY ORDER OF FORFEITURE
